|viD. 04- Iff-OOaO, -C«
   CftRU?5                  SMITht        § Iw THi-'                 £?/=
                                         I                                  2815OCT-/ p«,2,,o
                                         §                       T/Vt"
               v:                        I F£>U«T(i
  T^f \5"7^7Z' (?F Tt~"xA3               ^ AT 3/3V ,4//TPAi/0j                      'T^A5

   lAo ilohi OF A/omce T^ Wi li^bRf^W foa M^Tioj^ fo /A/SATtf
                      o/r ftMiT MoTli>f^ fofl                            T/^1(=)L

          ]o TI4E f4oN0MQiLi^ FTubGi^            3Mb coua ft.Si'^ni i^ARoks i/iTTTI.iiiiiii            1        /-      un u       - ,
      yy- Ri>iLs oi           pfiocc   CA/ilcS &0maa 5Mirfi         I           Jyv TWfc" Coofi^T £?f'
           DfiPiTLLAUT          §

                                I                           w
             w                  3       f5«j«7W5y/Wi?Mir3yowAl.0/i7«l6T(5iF7l7"»iS
                                3



 'TW£'            £>F "TIOMJ        ^          AMTohilO f              lY 'Xt^^S

                             OR\ieNTt>tx,IM'-




                                             x^UDCrP PKeSltHHCr
                   [jMSUjoM               Qg-c/z^/^T/gA/

      ZCj            ^ <=5^//'4^ -pAcis                          Me                   ^yy (^{Lfuoi-
C>0 ii'iJ jiviy                of                  2oiS.

                                                /Uco^ -A
                                                  ftFf^LLMJ



                 C0R IIFICATB- Of SBKVIt!=
       X Ae/?s,fey CuuWP^i ilAAiRi^^ Co/>j CfF /^dTloM OF
MoTice Jb WlTFbmi^ FoF l^oTloM -fo t^&OTif pod Ool
OP T/Mt- motion Fod NtFW TFiAL uz/^j                                                /3y
Plftc'ihi^ 0 C/p,j ,V tKc u,S' iv)aH c>k>                                        OF
                 ^CP/S fidO/liS5«i -jo »



Co(^^'^ OF /^PPFf^L5
            Rz,                      ihe cc&l
                    ^JsAN   AHTOHi
                                           Ua
                 •-a
^ o